Citation Nr: 1703447	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD) and depression, presently rated as 10 percent disabling from August 18, 2009, and as 30 percent disabling from December 10, 2014.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD and assigned a 10 percent disability rating.  A subsequent February 2016 rating decision granted an increased disability rating of 30 percent for PTSD, effective December 10, 2014.  As that does not constitute a total grant of the benefit on appeal, the matter remains before the Board at this time.  

As a matter of background, the claims on appeal came before the Board in November 2014, at which time it was remanded for further development.  That development has been carried out and the matters appropriately returned to the Board at this time for further appellate review.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's PTSD with depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

2. The preponderance of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment for any period on appeal.  


CONCLUSIONS OF LAW

1. From August 18, 2009, to December 10, 2014, the criteria for a 30 percent rating for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a rating in excess of 30 percent for PTSD with depression have not been met during any period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.

3. The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in November 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the PTSD and depression, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD with depression is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016), which provides the rating criteria for mental health disorders.   The Veteran's PTSD is presently rated as 10 percent disabling from August 18, 2009, and as 30 percent disabling from December 10, 2014.  It is the Veteran's contention that his PTSD has caused more significant symptoms than the present rating compensates.  

Under the applicable Diagnostic Code, a 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is denied as : "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."    Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's increased rating claim was originally certified to the Board on November 18, 2014, the DSM-5 is applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.   As the period of time in question in this appeal pre-dates the adoption of the DSM-5, the Board must continue to consider the criteria contained in the DSM-IV.  Therefore, in reviewing the evidence of record, the Board will consider the assigned GAF scores that date prior to August 2014; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The evidence of record reflects that on June 15, 2010, the Veteran presented for an initial PTSD examination in connection with his claim.  The examiner diagnosed PTSD manifested by passing dysphoric mood, low energy, low concentration, decreased interest in pleasurable activities, insomnia, increased appetite, feelings of hopelessness, helplessness, and worthlessness.  He reported suicidal ideation in the past, but expressly denied it presently.  He reported having ten close friends.  He voluntarily retired from work as a driver after 15 years of service, reporting some previous irritability with management.  He reported being presently married with a stable relationship.  He reported having a good relationship with his living children.  He presented casually dressed and was cooperative throughout the evaluation.  Thought processes were normal.  He denied hallucinations or delusions.  The examiner opined that he was competent to conduct activities of daily living and manage his financial affairs.  Affect was appropriate but constricted.  Mood was mildly dysphoric.  Short-term memory and concentration were below average.  GAF score was 65, indicating some mild symptoms.  (See VBMS, VA Examination, 6/15/2010).  

In May 2011, the Veteran was again afforded a VA examination in connection with his claim.  At that time, he reported being married to his current wife for 15 years with two adult children.  He reported that his marriage was stable, although occasional conflicts arose.  He reported being active in the Elks, in which he served as the Exalted Rule of the Portland Chapter.  He also reported sharing activities with friends and extended family.  He enjoyed travel and planning hunting excursions.  He denied a history of suicide attempts.  He appeared casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear and coherent.  Attitude was cooperative; affect appropriate.  He reported that his typical mood was "pretty good."  He reported attention disturbances, including difficulty retaining information that he had read, although he reported being an avid reader.  Orientation was intact to person, place, and time.  Judgment was good; insight was fair.  The Veteran reported that his sleep was "not bad" with occasional nightmares as often as two times per year.  The Veteran denied suicidal and homicidal thoughts.  Impulse control was good.  He was able to maintain minimum personal hygiene.  Remote memory was normal.  Recent and immediate memory was within normal limits.  The Veteran reported a decline in short-term memory.  Symptoms included some anxiety, intrusive thoughts, and hypervigilance.  Symptoms were mild and transient.  The Veteran reported voluntarily retiring at age 62 from his position as a vehicle operator.  He reported winning three "operator of the month" awards and also reported positive functioning at his job.  GAF score was 70, indicating some mild symptoms.  (See VBMS, VA Examination 5/11/2011).  

At his September 2014 hearing, the Veteran reported symptoms including flashbacks and irritability.  He indicated that he did not normally have a problem dealing with the public when he was working.  He was married for 18 years and had a relationship with his children.  (He reported problems in an earlier marriage but this is outside the time period under consideration in the instant appeal.)

On December 10, 2014, the Veteran was again afforded a VA examination as his hearing testimony indicated that his PTSD may have worsened.  The examiner stated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported living with his wife of 18 years; his marriage was reported as generally good, with periodic irritability and verbally aggressive confrontations.  He reported regularly seeing his children and reported providing childcare to his granddaughter.  He also reported being active with the Portland branch of the Elks Lodge, of which he is the president.  In that role, he reported running weekly meetings and being involved in the finances.  He reported seeing friends regularly.  He reported voluntarily retiring in 2010 with a good work record, having received regular awards.  He reported no time missed from work prior to his retirement and reported getting along well with others at work.  Symptoms included anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  He presented as casually dressed and well groomed.  He spoke freely.  Orientation was correct to person, place, time, and purpose.  Thoughts were logical and goal directed.  No signs of major psychopathology were present, including hallucinations or delusions.  Affect was within normal limits and his mood was happy.  Attention and memory were intact.  No suicidal or homicidal ideations or thoughts were reported.  The examiner opined that the Veteran was able to secure and maintain gainful employment.  The examiner stated that the Veteran likely had very mild attentions problems at work related to his PTSD, and that he is able to understand and remember instructions and able to sustain concentration and attention needed for task completing.  The examiner also opined that the Veteran is able to engage in appropriate social interaction.  (See VBMS, C&P Examination, 12/10/2014).  

Clinical reports in the file primarily address other medical concerns and contain no further details pertinent to evaluating the claim.

After consideration of the evidence of record, the Board finds that the Veteran's PTSD with depression warrants a 30 percent rating from the grant of service connection on August 18, 2009.  In reaching this conclusion, the Board recognizes that prior to the increase granted in December 2014, the Veteran experienced symptoms such as depressed mood, anxiety, suspiciousness, sleep impairment, and mild short-term memory loss.  These symptoms are explicitly provided for by a 30 percent disability rating, per the applicable diagnostic codes.  Further, while these symptoms were, and continue to be present, the Veteran has generally functioned normally with routine behavior and self-care, and only transient instances of decrease work efficiency.  As such, the Board grants an increased disability rating of 30 percent for the period between August 18, 2009 and December 19, 2014.  38 C.F.R. § 4.130, DC 9411.

However, for all periods on appeal, the Board finds that any further increase beyond 30 percent is not warranted.   Here, the Board observes that the Veteran has never been found to have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks on a weekly or more frequent basis; or difficulty in understanding complex commands.  He has never exercised impaired judgement.  His abstract thinking is normal.  He has no difficulty in establishing and maintaining social and work relationships.  Neither is there any indication that the Veteran ever suffered from impaired impulse control, spatial disorientation, neglect of personal hygiene, or obsessional rituals.  His speech is normal.  He has denied suicidal ideation or intent for all periods on appeal.  Neither is there any indication that the Veteran's occupational or social impairments have resulted in deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  While he does have some disturbances of mood documented, and mild short-term memory issues, his judgment is generally good, he has maintained his present marriage for over 18 years and is on good terms with his adult children and grandchildren.  He engages in regular social activities and manages the finances at the Elks lodge, where he is the local chapter president.  He voluntarily retired from his positon as a driver.  A VA examiner has opined that his PTSD only causes mild interferences with his ability to work.  

Although the Veteran reported dropping out of college shortly after separating from active service, there is no indication in the record that he could not presently undertake such an endeavor.  Finally, the Board observes that there are no indications of total occupational or social impairment such as gross impairment of through processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; nor any indication that the Veteran is in danger of hurting himself or others.  He maintains social and familial relationships; engages in routine personal hygiene; is oriented to person, place and time; and his mild memory loss does not rise to the level of forgetting his own name, occupation or names of close relatives.  As such, a rating in excess of 30 percent is not warranted for any period on appeal.  Id. 

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected PTSD with depression is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, his disturbances in mood, suspiciousness, and mild memory loss.  Thus, thus the manifestations of his PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for diabetes mellitus, type II; left and right lower peripheral neuropathy secondary to diabetes mellitus; and erectile dysfunction.  There is no indication in the evidence of record that any of these conditions caused a collective effect on his PTSD.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's PTSD with depression has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Accordingly, a 30 percent rating under 38 C.F.R. § 4.130, DC 9411, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

III. TDIU 

A Veteran will be entitled to TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In the instant matter, the record reflects that the Veteran has been unemployed since 2009, when he voluntarily retired.  The Board has found, above, that he should be entitled to a rating of 30 percent for his PTSD from the date of the grant of service connection, August 18, 2009.  The Veteran is also service connected from that date forward for diabetes mellitus, type II, at 20 percent disabling; for left and right lower extremity peripheral neuropathy of the sciatic nerve, at 10 percent disabling each; and for erectile dysfunction, as non-compensable.  This results in a combined evaluation of 60 percent disabling from August 18, 2009.  From April 20, 2016, the Veteran was also granted a separate rating for bilateral lower extremity peripheral neuropathy of the femoral nerve, at 10 percent disabling each, raising his combined rating to 70 percent from that date forward.  

When determining if the criteria for statutory TDIU has been met, the Board must consider both the bilateral factor (38 C.F.R. §4.26 (2016)), and if multiple disabilities are part of the same disease or disability process.  In this instance, the Board notes that the Veteran's bilateral lower extremity peripheral neuropathy and erectile dysfunction are associated with his service-connected diabetes mellitus, type II.  When considering the bilateral factor and multiple disease processes associated with his service-connected diabetes mellitus, that disease process has at least a 40 percent disability rating for all periods on appeal.  Therefore, from April 20, 2016, the date the Veteran's combined rating reached 70 percent, the Veteran meets the schedular criteria for consideration of TDIU.  

The Veteran's VA examinations with regard to his PTSD with depression have been discussed above and are incorporated into this portion of the decision.  As addressed above, those examinations have reported that the Veteran voluntarily retired in 2009.  They have also found him generally able to work, with his PTSD only affecting work efficiency or ability to perform occupational tasks during periods of significant stress.  In fact, the record reflects that the Veteran functions satisfactorily with normal routine behavior, self-care, and conversation, having served as the president of his Elks Lodge where he runs regular meetings and manages the financial affairs of the organization.  

The evidence of record also indicates that in May 2016, the Veteran was afforded a VA examination in connection with an unappealed claim for increased disability ratings for diabetic peripheral neuropathy.  At that time, the Veteran was found to have mild incomplete paralysis of the right and left femoral and sciatic nerves.  The examiner, who acknowledged the Veteran's employment history, opined that his disability did not impact his ability to work.   (See VBMS, C&P Examination 5/17/2016).  The evidence of record also indicates that the Veteran's diabetes mellitus is presently controlled with an oral agent only.  (See, e.g., VBMS, CAPRI, 6/6/2016, p. 47).

Having reviewed the medical and lay evidence of record, the Board has determined that none of the Veteran's service-connected disabilities, either individually or together, preclude him from obtaining or maintaining substantially gainful employment consistent with his education and past occupational experiences.  

In making this determination, the Board acknowledges the Veteran's assertions that his service-connected disabilities impair his functioning to some degree.  In fact, it is for that very reason that service connection was established and compensable ratings assigned in the first place.  However, the evidence of record reflects that the Veteran's physical disabilities do not interfere with his ability to work.  Further, despite his voluntary retirement in 2009, the Board finds that the Veteran is capable of maintaining at least minimally physical employment.  The Board acknowledges the Veteran's testimony that he experienced difficulties with superiors at his prior job.  However, since his retirement, the Veteran has continued to function as the president and chief financial officer of his local Elks Lodge.  The Veteran also has testified that he provides childcare to his granddaughter.  Further, a VA examiner has opined that his PTSD would only minimally interfere with employment.  At the very least, this indicates that the Veteran is capable of obtaining and maintaining sedentary employment.   As such, the preponderance if the evidence is against a finding that the Veteran is unemployable.  

Regarding the period prior to April 20, 2016, because his combined disability rating is only 60 percent, the Veteran does not meet the schedular criteria for TDIU.  A total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reasons of his service-connected disabilities.  The Board does not have the authority to grant TDIU on an extraschedular basis in the first instance.  If the Board determines that TDIU may be warranted despite not meeting the schedular criteria, such cases are to be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).  For a claim to be referred for consideration on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the record does not persuasively suggest that the Veteran's service-connected disabilities, when considered collectively or individually, preclude him from securing and following substantially gainful occupational employment. For this reason, the Board declines to refer this appeal to the Director of Compensation Service for extraschedular consideration.  

The preponderance of the evidence is against a finding that the Veteran is unemployable. As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a 30 percent rating for PTSD with depression is granted from August 18, 2009, to December 10, 2014.

Entitlement to a rating in excess of 30 percent for PTSD with depression is denied for all periods on appeal.

Entitlement to TDIU is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


